UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1195



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


THE HONORABLE JOSEPH R. MCCROREY,

                                             Defendant - Appellee.




                            No. 04-1258



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


JOSEPH R. MCCROREY,

                                             Defendant - Appellee.




                            No. 04-1282



CURLEE SHERMAN,

                                            Plaintiff - Appellant,
          versus


THE HONORABLE JOSEPH R. MCCROREY,

                                               Defendant - Appellee.


Appeals from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-04-119-3-2-24BD; CA-04-312-3)


Submitted:   June 9, 2004                 Decided:    June 25, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Curlee Sherman seeks to appeal the district court’s

orders dismissing his 42 U.S.C. § 1983 (2000) complaints.        The

district court referred these cases to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (2000).   In each case the magistrate

judge recommended that relief be denied and advised Sherman that

failure to file timely, specific objections to the recommendation

could waive appellate review of a district court order based upon

the recommendation.    Despite this warning, Sherman failed to

specifically object to the magistrate judge’s recommendations.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Sherman has waived appellate

review by failing to file specific objections after receiving

proper notice.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeals.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 3 -